UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of report (Date of earliest event reported): January 30, 2012 TUNDRA GOLD CORP. (Exact Name of Registrant as Specified in Its Charter) Nevada 333-169066 27-2019656 (State or Other Jurisdiction of Incorporation) (Commission File Number) (IRS Employer Identification No.) irginia Street, 8th Floor Reno, Nevada (Address of Principal Executive Offices) (Zip Code) (775) 398-3012 (Registrant’s Telephone Number, Including Area Code) (Former Name or Former Address, if Changed Since Last Report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): |_| Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) |_| Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) |_| Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) |_| Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Section 5. Corporate Governance and Management Item 5.01 Changes in Control of Registrant. On January 30, 2012, Gurpartap Singh Basrai, the owner of 60,000,000 shares of common stock of Tundra Gold Corp. (the “Registrant”), returned 30,000,000 common shares to the Registrant for cancellation. Mr. Basrai returned the shares for cancellation in order to reduce the number of shares issued and outstanding. Subsequent to the cancellation, the Registrant has 47,820,000 shares issued and outstanding; a number that Mr. Basrai, who is also an officer and director of the Registrant, considers more in line with the Company’s current business plans. Following the share cancellation, Mr. Basrai owns 30,000,000 common shares, or 62.74%, of the remaining 47,820,000 issued and outstanding common shares of the Registrant. Item 9.01 Financial Statements and Exhibits (a) Financial Statements. (b) Pro forma financial information. (c) Exhibits: SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. TUNDRA GOLD CORP. By: /s/ Gurpartap Singh Basrai Name:Gurpartap Singh Basrai Title: President, Chief Executive Officer, Treasurer, Secretary and Director Date:February 2, 2012
